             Case 1:21-cv-00475-LAK Document 55-4 Filed 02/18/21 Page 1 of 1




MAZON: A JEWISH
RESPONSE TO HUNGER, et al.
                                                                      1:21   00475   LAK

U.S. DEPARTMENT OF
HEALTH AND HUMAN
SERVICES, et al.

                         Richard B. Katskee




     Maryland; District of Columbia


                            Richard B. Katskee

                      Americans United for Separation of Church & State
                    1310 L St NW, Suite 200

                          Washington, DC 20005
                          tel: (202) 466-3234 / fax: (202) 466-3353



      Plaintiffs MAZON: A Jewish Response to Hunger, et al.
